Case: 15-12121   Date Filed: 01/15/2016   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-12121
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 4:14-cr-00065-MW-CAS-4



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

DARREN CHRISTOPHER ROYAL,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (January 15, 2016)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
              Case: 15-12121     Date Filed: 01/15/2016    Page: 2 of 2


      Michael Ufferman, counsel for Darren Royal, has moved to withdraw from

further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Royal’s convictions and sentences are AFFIRMED.




                                          2